Exhibit 10.3
 
Separation and Release Agreement


This Separation and Release Agreement (the “Agreement”), dated as of September
4, 2006, is intended to evidence a legally binding agreement between Mr. Robert
Gasser (“Executive”) and NYFIX, Inc., a Delaware corporation (the “Company”),
with respect to the matters set forth below.


The parties, intending to be legally bound, hereby agree to the following terms:


Resignation; Employment Pending Final Separation



 
·
Executive has resigned as Chief Executive Officer of the Company as of the date
hereof.

 

 
·
Executive agrees to resign as a director of the Company and its affiliates
effective as of 30 days from the date hereof (the “Resignation Date”).

 

 
·
To assist the Company’s new management team during a transition period,
Executive agrees to continue as a full-time employee of the Company, with such
duties as the new Chief Executive Officer may direct from time to time, until up
to 30 days after the date hereof (the “Separation Date”).

 

 
·
As of the Separation Date, all obligations of Executive and Company under the
Executive Agreement dated September 2001 (the “Executive Agreement”) and all
other agreements between Executive and the Company or any of its affiliates will
terminate, except as otherwise expressly provided in this Agreement

 
Payments and Benefits (other than stock awards)



 
·
The Company agrees to continue to pay Executive’s current salary and premiums
for medical, prescription and dental coverage and to maintain current
Company-provided group life and disability insurance through the Separation
Date, and Executive shall be entitled to receive benefits thereunder and any
vested benefits under the Company’s employee benefit plans.

 

 
·
Within 30 days following the Separation Date, the Company agrees to reimburse
all reasonable unreimbursed business expenses incurred prior to resignation in
accordance with Company policy.

 

 
·
The parties agree that no severance payment will be made.

 

--------------------------------------------------------------------------------




Stock Awards



 
·
Executive currently has certain stock options some of which are vested and some
of which are unvested. As promptly as practical after the date hereof the
parties will mutually agree to prepare a schedule setting forth such options.

 

 
·
The unvested options will lapse without vesting on the Separation Date.
Consistent with Company practices, vested options will remain exercisable for 90
days following the Separation Date.

 
Indemnification



 
·
The Company agrees to continue to indemnify Executive and advance all related
reasonable legal expenses in accordance with the terms of the Company’s
Certificate of Incorporation and its by-laws.

 

 
·
The Executive agrees to indemnify the Company and its affiliates for any loss or
damage caused by Executive’s breach of this Agreement.

 
Standstill Covenants



 
·
Executive agrees that he will not, for a period of ten years following the
Resignation Date, without the prior written approval of the Company expressed in
a resolution adopted by the Board of Directors:

 

 
·
solicit any proxies to vote any class of Company securities, become a
“participant” in any “election contest” relating to election of Company
directors, submit any proposal for inclusion in management’s proxy statement or
otherwise for vote of Company shareholders, or advise or influence any person
with respect to voting of any Company securities;

 

 
·
act together with any other person for the purpose acquiring, holding, voting or
disposing of any Company securities, or any rights to acquire Company
securities;

 

 
·
act alone or with any other person to acquire, or propose a business combination
with, the Company , or to control or influence the management, Board of
Directors, or policies of the Company;

 

 
·
vote any Company securities in opposition to any recommendation of the Company’s
Board of Directors; or

 

 
·
acquire any additional Company securities other than pursuant to exercise of the
vested stock options described above.

 
2

--------------------------------------------------------------------------------


 

 
·
Executive agrees to cause his immediate family members and affiliates to comply
with the Standstill Covenants.

 
Non-Interference Covenants



 
·
Executive agrees that he will not, for a period of two years following the
Resignation Date, directly or indirectly solicit for employment, on Executive’s
own behalf or on behalf of any entity with which Executive is affiliated, any
person who was employed by the Company or any of its subsidiaries or affiliates
at any time within 12 months prior to the Resignation Date.

 

 
·
To the extent disclosed by Executive to the Company and/or any of its directors,
officers and advisors, the Company and such persons agree to hold in strict
confidence and maintain the confidentiality of Executive’s plans regarding
post-Separation Date employment.

 

 
·
The parties agree that neither the Company nor the Executive shall denigrate,
disparage, defame, impugn or otherwise damage or assail the reputation or
integrity of the Executive on the one hand or the Company or any of its
employees or directors, on the other.

 
Confidentiality and Intellectual Property Covenants



 
·
Executive agrees that he will keep secret and not use for any purpose or
disclose to any person any Confidential Information, except (i) with the written
consent or direction of the Company, or (ii) after reasonable advance notice to
the Company, as may otherwise be required by applicable law or government order.

 

 
·
“Confidential Information” includes information about the Company's trade
secrets, proprietary information, products and methods, client lists, financial
affairs, books and records, commitments, procedures, plans and prospects,
products and technologies in development, strategies, current or prospective
transactions or business of the Company, costs, profits, markets, sales,
products, key personnel, pricing policies, operational methods, technical
processes, business affairs and methods, and other information not readily
available to the public.

 

 
·
Executive agrees to assign to the Company, or at the direction of the Company
otherwise confirm the Company’s ownership in, all right, title and interest, in
or to, any Intellectual Property developed, created, conceived of or reduced to
practice by Executive, alone or with others, during the term of Executive’s
employment with the Company, whether or not during working hours, that are
within the scope of the business of the Company. “Intellectual Property” shall
include without limitation ideas, discoveries, developments, concepts,
inventions, trademarks, know-how, processes, improvements to existing processes,
products, formulas and techniques, and all other matters ordinarily intended by
the words “intellectual property,” whether or not patentable, copyrightable, or
otherwise able to be registered.

 
3

--------------------------------------------------------------------------------


 

 
·
Executive covenants and agrees that on or prior to the Separation Date, he will
return to the Company any and all memoranda, notes, plans, records, reports,
computer files, customer and advertising information, trade information,
financial information, operating practices and procedures, marketing plans and
proposals, and any other documents and data (including copies thereof) relating
to Confidential Information or Intellectual Property of the Company, or to the
work product or the business of the Company, in his possession, custody or
control, in whatever format (hard copy or electronic), and wherever they may
have been retained or stored (in his office, car, home, home office, or anywhere
else)

 
Cooperation Covenants



 
·
After the Separation Date, Executive covenants and agrees to be reasonably
available to the Company for general consultation with the Company’s new
management team regarding the operation of the Company’s business.

 

 
·
Executive covenants and agrees to cooperate upon the reasonable, written request
of, and at the reasonable expense of, the Company, subject to reasonable notice,
and at reasonable times and places, by making himself available to provide
information that may, in the exclusive discretion of the Company or its
attorneys, assist or be relevant to any litigation (whether civil, criminal, or
an administrative proceeding) investigation, or other dispute, including
specifically, but not exclusively, (i) depositions, meetings in advance of
depositions, meetings in advance of trial or hearings, and trial or hearings,
relating to or arising from the business, acts, or claimed omissions of the
Company, and (ii) any other suits, allegations, investigations or inquiries in
connection with the Company’s stock option practices or related issues
underlying the Company’s pending financial restatement (the “Stock Option
Investigation”).

 

 
·
Executive covenants and agrees to notify the Company’s general counsel within
three (3) business days of any requests for information or testimony that he
receives in connection with any litigation, investigation or inquiry relating to
the Company’s business, and the Company agrees to notify Executive of any
requests for information or testimony that it receives relating specifically to
Executive.

 

 
·
The Company and Executive shall cooperate fully with the Department of Justice
and the Securities and Exchange Commission and any other authority with
jurisdiction over either the Company or Executive with respect to the Stock
Option Investigation.

 

 
·
Executive represents, warrants and covenants and agrees that he has cooperated,
and will cooperate, fully with the Company and its counsel in connection with
the Stock Option Investigation and that he has not withheld, and will not
withhold, any non-privileged information or documents that were requested by
counsel for the Company on any subject. Executive further represents and
warrants that he has not altered or destroyed any documents, including
electronic documents or data, which relate to or pertain to the Stock Option
Investigation.

 
4

--------------------------------------------------------------------------------




Disputes and Remedies



 
·
The parties agree that any disputes arising under or relating to this Agreement
or Executive’s relationship with the Company shall be submitted to binding
arbitration in New York, New York, or such other venue as the parties may
mutually determine, in front of a single arbitrator, in accordance with the
rules of the American Arbitration Association.

 

 
·
The parties agree that the Company shall be entitled to injunctive relief to
enforce the provisions of this Agreement contained in the sections hereof
entitled “Standstill Covenants”, “Non-Interference Covenants”, “Confidentiality
and Intellectual Property Covenants” and “Cooperation Covenants”.

 
Release



 
·
Effective as of the Resignation Date and again as of the Separation Date,
Executive, individually and on behalf of his heirs, successors and assigns,
hereby irrevocably releases, waives, and discharges the Company, and all
subsidiary, parent or affiliated companies and corporations, and (A) their
present, former or future respective subsidiary, parent or affiliated companies
or corporations; (B) their respective funds and trusts; (C) and their respective
present or former directors, officers, members, shareholders, trustees,
managers, supervisors, employees, partners, attorneys, agents, representatives
and insurers; and (D) the respective predecessors, successors, heirs and assigns
of any of the above described persons or entities (hereinafter referred to
collectively as the “Company Released Parties”), from any and all claims, causes
of action, losses, damages, costs, and liabilities of every kind and character,
whether known or unknown (“Claims”), that Executive may have or claim to have,
in any way relating to or arising out of, in whole or in part, Executive’s
association and/or employment with the Company, or the termination of such
association or employment with the Company, provided such release shall not
apply to Executive’s rights under this Agreement.

 

 
·
Executive represents and warrants, as of the Resignation Date and again as of
the Separation Date, that he has not assigned or transferred to any person all
or any portion of any claim which is released, waived and discharged above.

 
Tax Payments
 

 
·
Executive shall pay when due all required taxes arising from future exercises of
stock options.

 
 
This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
 
5

--------------------------------------------------------------------------------


 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed entirely
within such State.
 
[Signature Page to Follow]
 
6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first written above.
 

 
NYFIX, INC.
 
 
 
By:
/s/ Steven R. Vigliotti    
Name: Steven R. Vigliotti
Title:   Chief Financial Officer
   
 
 
  /s/ Robert Gasser    ROBERT GASSER

 
7

--------------------------------------------------------------------------------

